 

eau

PARDALIS & NOHAVICKA, LLP

ATTORNEYS

 

 

June 6, 2019
VIA ECF
Honorable Brian M. Cogan LETTER MOTION TO QUASH
United States District Judge NON-PARTY TRIAL SUBPOENA

 

Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: United States v. Mark Nordlicht, et al.
Criminal Docket No. 16-640 (BMC)

 

Dear Honorable Brian M. Cogan:

I am the attorney appearing on behalf of a non-party, Oliver Jimenez (JIMENEZ),
regarding a subpoena [attached], dated April 12, 2019, issued by the Clerk of the within Court in
the above-captioned action. Defendant, by his counsel, respectfully moves this Honorable Court
to pursuant to FRCP 45(3)(A), to quash the annexed subpoena on the grounds that it subjects
JIMINEZ to an undue burden because the demands are vague, overbroad, and the information
requested does not exist.

The party issuing the subpoena is defendant Mark Nordlicht (NORDLICHT). The
subpoena is in connection with the above-referenced criminal case against certain individuals
associated with the firm Platinum Partners. JIMENEZ is a former employee of Platinum
Partners. JIMENEZ’s employment with Platinum Partners ended 5 years ago. The
aforementioned subpoena directs the subpoenaed party to “bring with you the following
documents, electronically-stored information, or objects: Please bring with you any and all
documents pertaining to this case.” A Notice of Objection to the trial subpoena was served
and filed on April 24, 2019. [Attached].

As set forth in Rule 17 of the Federal Rules of Criminal Procedure, subpoenas are not
“intended to provide a means of discovery for criminal cases.” See United States v. Nixon, 418
U.S. 683, 698 (1974). Rule 17 does not broaden the limited discovery available in criminal cases;
rather, the purpose of Rule 17 is to avoid unnecessary delay at trial by providing a mechanism

for pre-trial production and inspection of certain material. See Bowman Dairy Co. v. United
States, 341 U.S. 214, 220 (1951). Defendants may not seek material under Rule 17 that they are

 

950 Third Ave. * 25° Floor * New York NY, USA 10022 © T: 212.213.8511
3510 Broadway ® Suite 201 * Astoria NY 11106 * T: 718.777.0400 © F: 718.777.0599 © E: jdn@pnlawyers.com
www.pnfirm.com
Case 1:16-cr-00640-BMC Document 736 Filed 06/06/19 Page 2 of 5 PagelD #: 10174

June 6, 2019
Page 2

prohibited from obtaining under Rule 16. See, e.g., United States v. Cherry, 876 F. Supp. 547,
552 (S.D.N.Y. 1995) (noting that Rule 17 subpoenas cannot be used to “undercut|] the strict
limitation of discovery” found in Rule 16). Additionally, courts will quash or modify subpoenas
when compliance would be “unreasonable or oppressive.” Fed. R. Crim. P. 17(c)(2).

The testimony and information the subpoena seeks is characterized by demands for “any
and all” documents pertaining to the above-referenced case. This subjects JIMENEZ to undue
burden because the demand is overbroad on its face and fails to describe documents sought with
detail. Concord Boat Corp. v. Brunswick Corp., 169 F.R.D. 44 (S.D.N.Y. 1996).

When the Court considers whether to quash a subpoena as imposing an undue burden to a
non-party, the court may consider factors such as relevance, the need of the party for the
documents, the breadth of the document request, the time period covered by it, the particularity
with which the documents are described, and the burden imposed. United States v. Int'l Bus.
Machs. Corp., 83 F.R.D. 97 (S.D.N.Y. 1979). The information sought from JIMENEZ is from 5
years ago and neither the scope nor time period or the documents being sought are specified.
JIMENEZ believes that none of the information sought is in existence or in his possession
because the alleged matter started to develop after his employment ended with Platinum Partners.
His testimony will not provide the Court with new, significant, or valuable information.

WHEREFORE, JIMENEZ respectfully requests that the relief requested herein is
GRANTED, and that the within trial subpoena is QUASHED.

  

L Pardalis & Nohavicka Attorneys
(718) 777-0598

ct: Clerk of the Court (BMC) (by ECF)
Defense Counsel (by ECF)

* 3510 Broadway *® Suite 201 * Astoria NY 11106 * T: 718.777.0400 © F: 718.777.0599 ©
www.pnfirm.com
wn & WwW bh

oO Ob So SN

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:16-cr-00640-BMC Document 736 Filed 06/06/19 Page 3 of 5 PagelD #: 1017

Joseph D. Nohavicka
Pardalis & Nohavicka, LLP
3510 Broadway, Suite 201
Astoria, NY 11106
Telephone: (718) 777-0400

Facsimile: (718) 777-0599
Attorneys for Non-Party
OLIVER JIMENEZ

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

) Civ. Case No. 1:16-cr-00640-BMC
UNITED STATES OF AMERICA )
)
)
-V- )
) NOTICE OF OBJECTION TO
) TRIAL SUBPOENA, PURSUANT TO
MARK NORDLICHT et al. ) Fep. R. CRIM. PRO. R. 17(c)(2)
Defendants.

 

 

 

PLEASE TAKE NOTICE, that Joseph D. Nohavicka, a partner of PARDALIS &
NOHAVICKA LLP, hereby OBJECTS on behalf of Non-Party OLIVER JIMENEZ, to a

certain trial subpoena, dated April 12, 2019, issued by the Clerk of the within Court in the above-
captioned action.

The aforementioned subpoena directs the subpoenaed party to “bring with you the

 

following documents, electronically-stored information, or objects: Please bring with you
any and all documents pertaining to this case.”

As set forth in Rule 17 of the Federal Rules of Criminal Procedure, subpoenas are not
“intended to provide a means of discovery for criminal cases.” See United States v. Nixon, 418

U.S. 683, 698 (1974). Rule 17 does not broaden the limited discovery available in criminal cases;

 
Oo *6& SN DO WO F&F WH PPO BB

NM NH WH NH NHN KO RO BRD ORDO mmm ee gs
So SI DN nH FF WwW YH KF OD DBD Oe WD HR mH BP WH PB YH OO

 

 

Case 1:16-cr-00640-BMC Document 736 Filed 06/06/19 Page 4 of 5 PagelD #: 1017

rather, the purpose of Rule 17 is to avoid unnecessary delay at trial by providing a mechanism
for pre-trial production and inspection of certain material. See Bowman Dairy Co. v. United
States, 341 U.S. 214, 220 (1951). Defendants may not seek material under Rule 17 that they are
prohibited from obtaining under Rule 16. See, e.g., United States v. Cherry, 876 F. Supp. 547,
552 (S.D.N.Y. 1995) (noting that Rule 17 subpoenas cannot be used to “undercut[] the strict
limitation of discovery” found in Rule 16). Additionally, courts will quash or modify subpoenas
when compliance would be “unreasonable or oppressive.” Fed. R. Crim. P. 17(c)(2).

Moreover, the subpoenaed party has no information relevant to the defense or
prosecution of the above-captioned action.

PLEASE TAKE NOTICE THAT, in the event that you do not withdraw the within
subpoena by Monday April 28, we will be filing a motion to quash.
Dated: Astoria, New York

April 24, 2019 eins
Respectfully sub ited,

      
 

 
 

AED. Nohavicka

 
C 1 #: 10177
ase L-

 

 

UNITED STATESDISTRICT COURT

for the

Basten District of New York
United States of America

Case No. 1:1 6-er-00640-BMC

}
)
)
)
Mark Nordlicht et al. )

Defendant

SUBPOENA TO TESTIFY AT A HEARING OR TRIAL IN A CRIMINAL CASE

OLIVER JIMENE
99 GORG
EDGEW

oe
RD. APT 1610
ATER NJ07020-1723

 

 

    

YOU ARE COMMANDED to appear in
below to testify in this criminal c
allows you to Jeave:

the United States district court at the time, date, and place shown
ase, When you arrive, You must remain at the court until the Judge or a cotirt officer

 

Place of Appearan le

| Courtroom No. 8D South
Fastern District of New York

225 Cadman Plaza Fast
Brooklyn, NY 11201

 

| Date and Time: 05/03/2019 8:30 am

 

 

You must also bring with you the following documents, electronically stored information. or objects (blank if
Ww applicable
EPP HCaAM Ee):

Please brin

zany and all documents in your possession pertaining to this case, Furthermore, please contact The Baez
Law Firm at 305-999-5100 or email us at office baezlawfirm.¢om to provide us with your contact information. We
will then provide you with sufficient notice of the exact date and time of your testimony. Without exception, if you fail
fo contact us, you will be expected to be present at the aforementioned location, date and time.

 

(SEAL)

Date: 4/12/19

K OF COURT

   

Mgnature of Clerk or Deputy Clerk

The name, address, e-mail, and telephone number of the attorney representing. (name of party) _ Mark Nordlicht
le ____ , Who requests this subpoena, are:

   

he Baez Law Firm
Mo Jose Baez, Esq.
40 SW 13th Street
Suite 90]

Miami, Florida 33130
Ph: 305-999-5100

Fx: 305-999-5111

office@baezlawfirm.com

 
